DETAILED ACTION
This Office action is in response to the amendment filed on 27 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant’s arguments with respect to claim 1-10 and 12-20 have been considered but are moot in view of the new grounds of rejection presented below, which are made necessary by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10, 12, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sigamani (US 2020/0287467; hereinafter “Sigamani”) in view of Uchida (US 2003/0123265; hereinafter “Uchida”).
In re claims 1 and 14, Sigamani discloses a two-stage step-down converter (Fig. 2) and method for its use in a computing device (i.e., as taught throughout the description of Sigamani; see the various citations within claims below), comprising: 
a first stage (LLC converter as shown including primary side half bridge, resonant circuit, transformers 110, and rectifier 134) to step down an input voltage (Vin) down to an intermediate periodic signal (input or output of rectifier 134, which as understood in the art contains periodic ripple or switching noise due to high frequency switching of the converter – see [0029], [0038]-[0040]) the first stage including: 
a primary side (Fig. 2) including a first number of switches (two – Q1, Q2) to condition the input voltage (i.e., by switching as cited above); 
a secondary side (Fig. 2) including a second number of switches (specific number is uncertain, but rectifier 134 is shown as a diode rectifier, thus including at least one diode, which is understood to be a semiconductor switching element controlled on or off by voltage polarity) to output the intermediate periodic signal (as shown; [0028], [0044]); and 
a plurality of 1:1 transformers (i.e, two shown in 110; see [0024]-[0025]) electromagnetically coupling the primary side and the secondary side to step down the input voltage to the intermediate periodic signal (as shown), wherein primary windings (112, 116) of the plurality of 1:1 transformers are connected in series (as shown; [0027]), and wherein secondary windings (114, 118) of the plurality of 1:1 transformers are connected in parallel (as shown; [0044]) and are coupled to a switch (i.e., as rectifier 134 as explained above); and 
a second stage (low-pass filter capacitor C5) operatively coupled to the first stage (as shown).
Sigamani only does not explicitly disclose that the parallel-connected secondary windings 114, 118 are coupled to a single switch. That is, while Sigamani discloses a switching circuit in the form of rectifier 134, and teaches the use of any number of rectifiers and/or the use of rectifiers in other circuit arrangements ([0045]), Sigamani nonetheless does not explicitly describe an embodiment with just a single switch (whether diode, transistor, etc.).
Whereas it was old and well-known that a rectifier circuit such as 134 in Sigamani could include a single switch, such as a single diode to perform half-wave rectification (i.e., of a single polarity of the input voltage). Further, Uchida discloses a power converter (Figs. 3-4) having a plurality of transformers (T1, T2) whose secondary windings (T1b, T2b) are connected in parallel and coupled to a single switch (D1) to perform rectification of the transformed voltage and output it to the load (Abstract).
Therefore it would have been obvious to one of ordinary skill before the claimed invention was effectively filed to have modified the converter of Sigamani by using a single switch as diode rectifier coupled to the secondary windings as shown by Uchida for the purpose of rectifying the transformed voltage and outputting it to a load. The use of a single switch would represent a simpler alternative than a circuit using more than one switch.
In re claim 19, Sigamani discloses a computing device (Fig. 2; see [0004] and [0079]-[0080] regarding the intended use in or with a computing device), comprising: a two-stage step-down converter (Fig. 2) to convert an input voltage (Vin) to an output voltage (Vout) less than the input voltage ([0035], [0037]), the two-stage step-down converter including a plurality of 1:1 transformers (i.e, two shown in 110; see [0024]-[0025]) electromagnetically coupling a primary side of a first stage of the two-stage step-down converter and a secondary side of the two-stage step-down converter (as shown) to step down the input voltage to an intermediate periodic signal (input or output of rectifier 134, which as understood in the art contains periodic ripple or switching noise due to high frequency switching of the converter – see [0029], [0038]-[0040]), wherein primary windings (112, 116) of the plurality of 1:1 transformers are connected in series (as shown; [0027]), and wherein secondary windings (114, 118) of the plurality of 1:1 transformers are connected in parallel (as shown; [0044]) and are coupled to a switch (i.e., as rectifier 134); 
a switch controller (not shown; see [0039]) to control a first plurality of switches in the primary side and a second plurality of switches in the secondary side (id.; note the controller indirectly controls any diode rectifier circuit 134 on the secondary side, via the voltage polarity of the induced secondary winding voltages in a manner understood to one of ordinary skill in the art); and 
an electrical load (not shown, see [0047]) to consume an output signal (Vout) of the two-stage step-down converter at the output voltage (Vout).
Sigamani only does not explicitly disclose that the parallel-connected secondary windings 114, 118 are coupled to a single switch. That is, while Sigamani discloses a switching circuit in the form of rectifier 134, and teaches the use of any number of rectifiers and/or the use of rectifiers in other circuit arrangements ([0045]), Sigamani nonetheless does not explicitly describe an embodiment with just a single switch (whether diode, transistor, etc.).
Whereas it was old and well-known that a rectifier circuit such as 134 in Sigamani could include a single switch, such as a single diode to perform half-wave rectification (i.e., of a single polarity of the input voltage). Further, Uchida discloses a power converter (Figs. 3-4) having a plurality of transformers (T1, T2) whose secondary windings (T1b, T2b) are connected in parallel and coupled to a single switch (D1) to perform rectification of the transformed voltage and output it to the load (Abstract).
Therefore it would have been obvious to one of ordinary skill before the claimed invention was effectively filed to have modified the converter of Sigamani by using a single switch as diode rectifier coupled to the secondary windings as shown by Uchida for the purpose of rectifying the transformed voltage and outputting it to a load. The use of a single switch would represent a simpler alternative than a circuit using more than one switch.

In re claims 2, 15, and 20, Sigamani discloses wherein the plurality of 1:1 transformers step down the input voltage to the first stage by an amount proportional to a total number of the plurality of 1:1 transformers ([0034]-[0035]).
In re claim 7, Sigamani discloses wherein the physical size of each of the plurality of 1:1 transformers is selected based on the switching frequency (See Figs. 4-5; see [0004], [0029]-[0031]).
In re claim 10, Sigamani discloses a switching circuit (not shown; see [0039]) to control the first number of switches and the second number of switches (id.; note the controller indirectly controls any diode rectifier circuit 134 on the secondary side, via the voltage polarity of the induced secondary winding voltages in a manner understood to one of ordinary skill in the art).
In re claim 12, Sigamani discloses wherein the second stage is a low-pass filter (output capacitor C5, as explained above).

Claims 3-5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sigamani (US 2020/0287467) and Uchida (US 2003/0123265) as applied to claims 1 and 14 above, and further in view of Krein (US 2005/0286277).
In re claims 3-5 and 16-18, Sigamani for instance discloses a 48V signal as input voltage: [0037]. The proposed combination of Sigamani and Uchida teaches the claimed invention except for specific implementation examples where the intermediate periodic signal has a 12V, 14V, or 24V amplitude with up to a 50% or up to a 90% duty cycle pulse. 
Regarding the specific output voltage magnitudes, it is understood as a routine matter of design choice that specific nominal values for input and output voltages of a power conversion system depend on a particular application or implementation in which it is being used. The claimed input voltage of 48V is well-known as a standard distribution voltage used in telecom and computing systems, and this value is disclosed by Sigamani as explained above. The claimed output voltages of 12V, 14V, or 24V are also values that are known to be commonly found in such systems after down-conversion from the higher input voltage.
For example, Krein discloses a step-down conversion system (Figs. 1, 3) for use in computing systems ([0001]) with input and/or output voltages in similar ranges, including 48V, 12V, and 24V ([0003], [0024]) and further teaches that a duty ratio of the switches, and therefore of the output voltage pulses or ripple, may be selected to achieve specific output voltage values ([0017]). That is, one of ordinary skill in the art would easily recognize how to produce an average DC output voltage as required by the particular load system by selecting a duty cycle and then low pass filtering the resulting output, as is the standard mode of operation for switching power supplies. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the converter of Sigamani and Uchida such that the intermediate periodic signal has a 12V, 14V, or 24V amplitude with up to a 50% or up to a 90% duty cycle pulse because selecting appropriate input and output voltage values, and selecting an appropriate duty cycle to achieve those values in operation, are routine to the ordinary artisan in the design of switching power converters, as exemplified by Krein.

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sigamani (US 2020/0287467) and Uchida (US 2003/0123265) as applied to claims 1 and 19 above, and further in view of Vinciarelli (US 2004/0174147).
[Regarding Fig. 34 of Vinciarelli as cited to below in this rejection, Examiner notes that patent drawings are not considered to be drawn to scale unless indicated as such. However, the drawings are considered accurate representations of the disclosed inventions, and so information may be gleaned from them regarding, for instance, the relative size of depicted elements based on comparison to other elements in the drawing and based on the description in the specification, as will be explained below.]
In re claims 6 and 21, the proposed combination of Sigamani and Uchida discloses the claimed invention as explained above, except for wherein each of the plurality of transformers occupies a footprint no larger than 10mm wide x 10mm long and is no taller than 10mm high. However, it is noted that Sigamani acknowledges the desirability of reducing transformer volume in order to increase power density of the converter ([0004], [0069]).
Further, Vinciarelli discloses an isolated step-down converter (Figs. 12, 13, etc.; module/package shown in Figs. 34A-B) which includes plural transformers having primary windings in series and secondary windings in parallel (Fig. 33) and in which the transformers have a footprint that is less than 10mm x 10mm (see [0195]: the entire converter module of Fig. 34 has a footprint of 25mm x 25 mm, and the MOSFET packages 250 are 5 mm x 5mm; from this it is clear from the figures that the transformers 222a-d are similarly sized around 5mm x 5mm, or at least less than 10mm x 10mm in order to fit within the width of the module as depicted) and less than 10mm in height (from [0195], the height of the entire package is 5mm, therefore the transformers within the module are 5mm or less in height). Vinciarelli teaches that the module and transformer sizes are minimized in order to achieve high power density ([0195]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the converter of Sigamani and Uchida such that each of the plurality of transformers occupies a footprint no larger than 10mm wide x 10mm long and is no taller than 10mm high in order to achieve high power density as taught by Vinciarelli.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sigamani (US 2020/0287467) and Uchida (US 2003/0123265) as applied to claim 1 above, and further in view of Herbert (U.S. Patent 7,609,037).
In re claim 8, the proposed combination of Sigamani and Uchida discloses the claimed invention as explained above, except for wherein the intermediate periodic signal is a square wave signal. Whereas Herbert teaches a similar converter topology (Fig. 11) wherein the first stage outputs an intermediate square wave signal (Vs, output from transformer stage as shown in Figs. 16 and 17) such that the duty cycle can be controlled to provide a selected average output voltage (Vo; Col. 10, lines 49-50 and Col. 12, lines 36-49).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the converter of Sigamani and Uchida such that the intermediate periodic signal is a square wave signal in order to enable the duty cycle to be controlled to provide a selected average output voltage as taught by Herbert.


Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sigamani (US 2020/0287467) and Uchida (US 2003/0123265) as applied to claim 1 above, and further in view of Zeng (US 2018/0232026).
In re claims 9 and 13, it is noted that Sigamani discloses the implementation of the power converter as a bus converter in typical data center or telecommunications systems ([0080]). However, the proposed combination of Sigamani and Uchida does not explicitly disclose wherein the second stage includes circuitry to convert the intermediate periodic signal into a regulated DC output signal having a low voltage, or more specifically wherein the second stage comprises a multi-phase switching buck regulator.
Whereas Zeng discloses a two-stage step-down converter (e.g., Figs. 5, 11) in which the second stage is a multi-phase buck switching regulator (POL; see Fig. 11) for converting the intermediate periodic signal (Vo from DCX) into a low, regulated DC voltage (1V output from POL) in order to support a low voltage, high current output to the load ([0062]) as is necessary for implementation in data centers systems ([0003]-[0004]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the converter of Sigamani and Uchida such that the second stage includes circuitry to convert the intermediate periodic signal into a regulated DC output signal having a low voltage, and more specifically wherein the second stage comprises a multi-phase switching buck regulator as shown by Zeng in order to support a low voltage, high current output to the load as is necessary for implementation in data centers systems.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838